Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
         Receipt of an RCE filed 2/24/21 has been acknowledged and entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, 4, 11 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wenthen (USPUB. 2007/0267233 A1).
Wenthen discloses all of the structural (figures 1 and 5) as claimed, a drive unit for a four-wheel
drive vehicle, the four-wheel drive vehicle comprising a pair of front wheels (44) and a pair of rear
wheels (32), the drive unit comprising:
an engine (12) that is disposed between the front wheels;
a transmission (14) that is disposed to the rear of the engine;
a rear propeller shaft (38/49) that transmits a torque to the rear wheels;
a front propeller shaft (50/52) that is disposed in a position shifted in one direction in a width
direction of a vehicle body with respect to the rear propeller shaft, and transmits a torque to the front

a front drive unit that is disposed to the rear of the transmission and more toward the front of
the vehicle than an axle of the rear wheels, wherein the front drive unit comprises:
a main shaft (40) that transmits to the rear propeller shaft (38) an output torque of
the transmission;
a first motor (22) that is disposed in a position shifted in the one direction with respect to the
main shaft;
a sub-shaft (52) that transmits to the front propeller shaft ) a torque of a rotor shaft of the first
motor; and
a case (200) that houses the main shaft, the first motor, and the sub-shaft, and wherein the front drive unit is not configured to transmit the output torque of the transmission to the front wheels (figure 5).

In re claim 2, Wenthen (figure 5) discloses the case has an extended section extending in the
one direction from a center in the width direction of the vehicle body, and the first motor is housed in
the extended section.
In re claim 4, Wenthen (figure 5) discloses the front drive unit is disposed on the inside of the
case (200) coaxially with the sub-shaft, and the drive unit further comprises a speed reducing device (58) that reduces a rotational speed of the front propeller shaft with respect to a rotational speed of the rotor shaft.
In re claim 11, Wenthen discloses the motor has an electric power generating function [para
0025], and the drive unit comprises an electricity storing device that stores electric power generated by
the first motor.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wenthen.

In re claim 3, Wenthen is disclosed above but does not explicitly teach an exhaust pipe is located
on an opposite side of the front drive unit/shaft in the vehicle width direction.
However, this feature is merely one of several straight forward possibility from which an
ordinary skilled person in the art would select, in accordance with circumstances, to place the exhaust
system on an area not occupied by vehicle component (e.g. drive line/system) without the exercise of
ingenuity, for example see AIZAWA et al. (USPUB 2014/029,7166 A1 and ZHOU et al. (USPUB.
208/0257481 A1).

In re claims 5, 6 and 8, Wenthen is disclosed above but does not teach the drive unit further
comprises a front transmission that increases and decreases a torque of the rotor shaft.
However, the addition of multiple/front transmission gear set in the same case housing with the
stage gearset is merely one of several straight forward possibility from which an ordinary skilled person
in the art would select, in accordance with circumstances, to further increase/decrease the torque

In re claim 7, Wenthen discloses the front drive unit includes a disconnecting mechanism (206)
that disconnects torque transmission between the sub-shaft (52) and the first motor (22).

Allowable Subject Matter
         Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Claims 12-13 are allowed because these claims are essentially claims 9-10 rewritten in independent form.

Response to Arguments
         Applicants’ argument filed 2/24/21 have been fully considered but they are not persuasive due to new ground of rejection. 
	
Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 


/TONY H WINNER/               Primary Examiner, Art Unit 3611